UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                           ____________________

                               No. 99-60120
                             Summary Calendar
                           ____________________

                         INMAR ANTONIO VALLADARES,

                                                            Petitioner,
                                  versus

                 IMMIGRATION AND NATURALIZATION SERVICE,

                                                            Respondent.

_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                          ( A72-016-528)
_________________________________________________________________

                             December 7, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Inmar Antonio Valladares petitions for review of the Board of

Immigration Appeals’ (BIA) denial of his asylum request, filed in

1992.       (Accordingly the 1996 amendments to the Immigration and

Nationality act are not applicable.)

     The Attorney General may grant such a request to an alien who

demonstrates      past   “persecution   or   a   well-founded   fear   of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion....”         8 U.S.C.

§§ 1158(b), 1101(a)(42)(A).       To demonstrate the requisite well-

        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   - 1 -
founded fear, Valladares             asserted that he received death threats

from members of the Farabundo Marti National Liberation Front

(FMLN); and     that      he   was    perceived    to   support   the   Salvadoran

government because of his service in the Salvadoran military

(completed in 1991).

      The BIA’s deportation order will be sustained if “‘supported

by reasonable, substantial, and probative evidence on the record

considered as a whole’”.          INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992) (quoting 8 U.S.C. § 1105a(a)(4)).                Under this standard, the

evidence     must   not    merely      support    Valladares’     claim;    it    must

“compel[] it”.      Id. at 481 n.1.

      The evidence does not compel the conclusion that Valladares

was persecuted based on political opinion, because he failed to

demonstrate any political belief was attributed to him by virtue of

his military membership.             See Elias-Zacarias, 502 U.S. at 482-83.

In   fact,   Valladares        testified   that    military     service     was    “an

obligation”; thus, such service does not necessarily denote support

of the Salvadoran government.

      Valladares seeks also to remain in the United States based on

international “safe haven” law.             Even assuming it is applicable,

this claim also fails.               As the BIA noted in its decision, El

Salvador is no longer engaged in civil strife, and the FMLN has

been integrated into the national political structure.

                                                                           DENIED




                                         - 2 -